Citation Nr: 1044839	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  
He died in November 1988.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the benefit on appeal.  In August 2007, the Board 
denied the Veteran's claim.  

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2009, the parties to the 
appeal filed a joint motion asking the Court to vacate and remand 
the Board's decision.  The Court granted the motion in February 
2009.  The matter is now presented for the Board's further 
consideration.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam during the Vietnam War.

2.  The Veteran died in November 1988, his death certificate 
lists the cause of death as severe coronary atherosclerosis.


CONCLUSIONS OF LAW

1.  Coronary artherosclerosis is presumed to have been incurred 
in-service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 Fed.Reg. 53216 
(August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

2.  A disability incurred in or aggravated by service caused or 
contributed to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1310, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and assistance 
requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve 
no useful purpose.

I.  Governing Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents and 
also provides a presumption of exposure for veterans who served 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list of diseases includes ischemic heart disease.  
The term "ischemic heart disease" includes, but is not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable, and Prinzmetal's angina.  75 Fed.Reg. 53216 
(August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

Service connection for the cause of the veteran's death may be 
granted if a disability from a disease or an injury incurred in 
or aggravated by service either caused or contributed 
substantially or materially to his death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  A service-connected disability will be 
considered as the principal cause of death when the disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).

II.  Analysis

The appellant originally contended that her husband's heart 
failure was in part due to PTSD and that she was thus entitled to 
Dependency and Indemnity Compensation (DIC) for the cause of his 
death.  However, in light of a recent change in the law 
establishing a presumption of service connection for diseases 
associated with exposure to certain herbicide agents that theory 
of entitlement need not be addressed.

The Veteran's service records confirm that he served in the 
Republic of Vietnam.  Hence, the Board presumes that the Veteran 
was exposed to Agent Orange in service.

The evidence of record shows that the Veteran died in November 
1988 as a result of coronary atherosclerosis.  Applying the law 
to the facts in this case, entitlement to service connection for 
coronary atherosclerosis, on a presumptive basis is warranted.  
See 38 C.F.R. §§ 3.307, 3.309; 75 Fed.Reg. 53216 (August 31, 
2010) (to be codified at 38 C.F.R. § 3.309(e)).  The Veteran is 
now found to have died as a result of his service-connected heart 
disorder.  The appellant's claim for DIC for the cause of death 
must therefore be granted.  


ORDER

Entitlement to service connection for cause of death is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


